DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 02/09/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 32 and 36
Withdrawn claims: None
Previously cancelled claims: 1-31, 33-35, 37 and 38
Newly cancelled claims: None
Amended claims: 32 and 36
New claims: 39-43
Claims currently under consideration: 32, 36 and 39-43
Currently rejected claims: 32, 36 and 39-43 
Allowed claims: None

 Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 32, 36 and 39-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Riess et al. (U.S. 2010/0151055 A1).
Regarding claim 32 as related to being anticipated under 35 U.S.C. 102(a)(1), Riess et al. discloses a substance mixture ([0011]) that may consist of phloretin ([0025], [0039]), naringenin ([0016], [0032]), and a sweet substance ([0012]-[0014]). Riess et al. further discloses that the ratio between the sweet substance and naringenin may range from 1:10 to 1000:1 ([0083]) and the ratio between phloretin and that previous combination may range from 3:1 to 1:1000 ([0084]). A composition comprising 25% phloretin, 25% naringenin and 50% sweet substance would have a ratio between the sweet substance and naringenin of 2:1 and a ratio between 
Since Riess et al. does not disclose any specific embodiment with component concentrations falling within the claimed ranges, the claimed subject matter must be disclosed with “sufficient specificity” to constitute anticipation according to MPEP 2131.03 II. The previously-noted ratios for relative concentrations of the three components is the only apparent concentration information in Riess et al. as related to a composition consisting only of those components (i.e., without being diluted in water or another food product). The claimed concentrations are narrower than the ranges of potential concentrations of components in the disclosed ratios, such that “other facts of the case must be considered when determining whether the narrow range is disclosed with ‘sufficient specificity’ to constitute anticipation.” Considering the scope of the disclosed ranges, where the ratio between the sweet substance and naringenin may range from 1:10 to 1000:1, with a preferred range of 3:1 to 100:1 ([0083]), and the ratio 33% - ~1% for the preferred ratio. The sweetener/naringenin mixture may then range from 67% - ~99%. Within that mixture, the sweet substance may range from 75% - ~99% and the naringenin may range from ~1% - 25% for the preferred ratio. And then in the overall mixture, those components may range from ~50% - ~98% sweet substance and ~0.67% - ~24.75% naringenin. The disclosed ratios thus equate to concentrations of phloretin and naringenin that largely overlap the claimed ranges of 1-25% by weight for each in the substance mixture, and Reiss et al. is considered to effectively disclose those ranges with sufficient specificity to anticipate the claimed ranges.
As for the sweetener, the present claim does not require any limit on the amount of flavoring added, so long as the minimum concentrations of 1% for each of the three components are achieved. A composition comprising 97% of a potent flavoring, such as capsaicin, would be expected to entirely overwhelm any taste attributes of the three required components at relatively small concentrations. Given the breadth of the present claim as related to the limitations for the sweet substance and the flavoring, the effectively disclosed range in Riess et al. of ~50% - ~98%, which touches the claimed range of 1 to 50% by weight, is considered to disclose the claimed range with sufficient specificity to deem the claim limitation anticipated by the reference. Further still, the calculated range is only based on the preferred ratios disclosed in Riess et al.; the broader disclosed ranges of ratios include embodiments wherein either the phloretin or naringenin may be in amounts that exceed the amount of sweet substance, such that an amount of sweet substance substantially below 50% by weight is effectively disclosed in Riess et al.
Regarding claim 32 as related to being obvious under 35 U.S.C. 103, Riess et al. discloses a substance mixture ([0011]) that may consist of phloretin ([0025], [0039]), naringenin 
Regarding claim 36 as related to being anticipated under 35 U.S.C. 102(a)(1), Riess et al. discloses a substance mixture ([0011]) that may consist of phloretin ([0025], [0039]), naringenin ([0016], [0032]), and a sweet substance ([0012]-[0014]). Riess et al. also discloses an oral preparation comprising the substance mixture ([0091], [0094], [0107]), where the mixture may be present in quantities such that naringenin is present in an amount preferably ranging from 3-150 ppm, and phloretin is present in an amount preferably ranging from 3-100 ppm ([0095]). Though the reference does not disclose specific examples falling within the claimed ranges for the two components, the large overlap between the claimed references and the disclosed references is considered to be adequate to deem the claimed ranges as being disclosed with sufficient specificity to constitute anticipation. The claimed oral preparation comprising about 10-100 phloretin and about 10-100 ppm naringenin is thus anticipated by Riess et al. As for the requirement that the sweet substance is sucrose, Riess et al. discloses that the sweet substance is merely required to be “one or more sweeteners” ([0012]), where the following list is merely preferred. MPEP 2123 I states: “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Riess et al. further teaches that the composition may comprise sucrose ([0117]), which is known to be a sweetener and thus falls within the class of components disclosed earlier at paragraph [0012]. Riess et al. is thus interpreted as disclosing the sweet substance as being sucrose.
Regarding claim 36 as related to being obvious under 35 U.S.C. 103, Riess et al. discloses a substance mixture ([0011]) that may consist of phloretin ([0025], [0039]), naringenin ([0016], [0032]), and a sweet substance ([0012]-[0014]). Riess et al. also discloses an oral preparation comprising the substance mixture ([0091], [0094], [0107]), where the mixture may be present in quantities such that naringenin is present in an amount preferably ranging from 3-
As for claim 39, Riess et al. discloses the inclusion of an “additional aroma substance, including their physiologically tolerated salts, whereby at least one of these aroma substances is a sweetness intensifying aroma substance and is selected from the group comprising hesperitin, 4-hydroxydihydrochalcone, and propenylphenylglycoside (chavicol glycoside)” ([0025]-[0028]), wherein such aroma compositions include phloretin ([0039]). Thus, the inclusion of the phloretin in the mixture would improve sweetness intensity. Riess et al. also discloses naringenin as being a bitter-masking aroma substance ([0016], [0032]), such that its presence would reduce bitterness/astringency and exclusion of naringenin would cause a comparative preparation 
As for claims 40 and 41, Riess et al. is considered to effectively disclose a composition consisting of 25% phloretin, 25% naringenin and 50% sweet substance, as detailed previously in relation to claim 32. Such a composition would exhibit a ratio of phloretin/naringenin and the sweet substance of 1:1. The claimed range of ratios of 40:60 to 60:40 (claim 40) and the specific ratio of 50:50 (claim 41) for such components are thus anticipated by Riess et al.
As for claim 42, Riess et al. discloses an oral preparation comprising the substance mixture ([0092]) in an amount of 0.001 to about 2% by weight, based on the total weight of the oral preparation (specifically, from about 5-2000 ppm, or 0.0005-0.2% by weight) ([0096]).
As for claim 43, Riess et al. discloses the inclusion of an “additional aroma substance, including their physiologically tolerated salts, whereby at least one of these aroma substances is a sweetness intensifying aroma substance and is selected from the group comprising hesperitin, 4-hydroxydihydrochalcone, and propenylphenylglycoside (chavicol glycoside)” ([0025]-[0028]), wherein such aroma compositions include phloretin ([0039]). Thus, the inclusion of the phloretin in the mixture would improve sweetness intensity. Riess et al. also discloses naringenin as being a bitter-masking aroma substance ([0016], [0032]), such that its presence would reduce bitterness/astringency and exclusion of naringenin would cause a comparative preparation without naringenin to have a higher bitterness/astringency than the preparation comprising the naringenin.
Response to Arguments
Claim Rejections - 35 U.S.C. § 102(a)(1)/103 of claims 32 and 36 over Riess et al.: 
Applicant first argued that deriving the claimed invention from Riess et al. would require multiple selections from various embodiments, contrary to established case law detailed in Microsoft Corp. v. Biscotti, Inc. (Applicant’s Remarks, p. 5, ¶1; Ley Declaration, ¶4). Specifically, Applicant asserted that because each of the claimed components requires the selection from among a long list of suitable components in Riess et al., the claims should not be rejected as being anticipated due to the claim rejections allegedly requiring the combination of multiple distinct teachings across different embodiments in the reference (Applicant’s Remarks, p. 5, ¶2; Ley Declaration, ¶4).
As discussed in paragraph 16 of the previous Office Action, though, the selection of components is considered to merely be a necessary step in producing a mixture according to Riess et al. Unlike the Microsoft case, the present claim rejections do not require the selection of distinct teachings across embodiments. They merely require following the teaching of Riess and selecting components as directed in the reference. Notably, both naringenin and phloretin are specifically disclosed in the reference from among suitable components (phloretin, [0039], naringenin, [0032]), so practicing the disclosure of Riess et al. does not require the selection of those components only from generic classes. Applicant’s argument is thus considered to be unpersuasive due to the facts of Microsoft not corresponding with the facts of the present analysis.
Applicant further argued that sucrose is not included in the list of sweeteners disclosed in Riess et al. (Applicant’s Remarks, p. 5, ¶2; Ley Declaration, ¶4).
As discussed in paragraph 18 of the previous Office Action, the sweetener is not limited to the preferred list, and sucrose would be at once envisaged for inclusion when a reference teaches the inclusion of a sweetener. MPEP 2131.02 III. Such a conclusion is further supported 
Applicant then argued that the ratios disclosed in Riess et al. do not correspond with the claimed ratios, since they are based on the combination of different components to determine the ratios (Applicant’s Remarks, p. 5, ¶4 – p. 6, ¶3; Ley Declaration, ¶¶5-6).
As discussed in paragraph 20 of the previous Office Action, the claim rejections do not rely on a direct comparison of the ratios. Instead, Riess et al. teaches a range of ratios that are suitable and concentrations of components that fall within those ratios also fall within the claimed ratios, which causes those ratios to be anticipated, or at least obvious, as detailed in the alternative rejections under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103. Since the present claim rejections do not rely on a direct comparison between the disclosed ratios and the claimed ratios, Applicant’s arguments are unpersuasive.
Applicant then argued that the claim rejections do not account for the claimed amounts of phloretin and naringenin (Applicant’s Remarks, p. 6, ¶4 – p. 7, ¶2; Ley Declaration, ¶8). Applicant asserted that the amounts of phloretin and naringenin in paragraph [0095] were lower than the claimed ranges (Applicant’s Remarks, p. 7, ¶2; Ley Declaration, ¶8).
As discussed in paragraph 22 of the previous Office Action, the claim rejections as presently written show in explicit detail that the ratios disclosed in Riess et al. for phloretin and naringenin result in calculated ranges that largely overlap the claimed ranges and are thus considered to anticipate, or at least render obvious, the claimed ranges. Examiner thus maintains that the disclosure of Riess et al. is adequate to reject the claimed ranges, either for anticipation 
Applicant next asserted that the claimed substance mixture exhibits unexpected results (Applicant’s Remarks, p. 7, ¶4 – p. 11, ¶1; Ley Declaration, ¶¶9-13). Applicant concluded that the data from both the present specification and an earlier study analyzing the effect of naringenin alone was sufficient to illustrate a trend of naringenin and phloretin working synergistically to enhance sweetness of sucrose and minimize bitterness/astringency (Applicant’s Remarks, p. 10, ¶3; Ley Declaration, ¶14)).
As discussed in paragraph 24 of the previous Office Action, MPEP 716.02(d) states: “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” The present claims are extremely broad relative to the asserted data, which is thus not commensurate in scope with the claims. For example, the data is limited to analyzing phloretin and naringenin only in combination with 5% sugar and no flavoring, yet the claims are so broad that up to 97% (claim 32) or up to 99.998% (claim 36) of the composition may be a flavoring. Such high amounts of additional components would be expected for at least some added components to overwhelm any taste attributes from phloretin and/or naringenin to the point that the asserted taste benefits would not materialize. In such instances, the unexpected results cannot be said to occur over the entire scope of the claim. Also, the data only analyzes phloretin and naringenin in equal amounts. There is no basis for determining whether the asserted taste 
The rejections of claims 32 and 36 have been maintained herein.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 32, 36 and 39-43 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793